DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Claims 10-18 in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that a generic claim is found to be allowable.  This is not found persuasive because there is no generic claim or linking claim between the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected convex shaped electrode, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2022.

Drawings
The drawings are objected to because Fig 4D has direction labeled 5-5 while the specification at 034 and 039 says it should be 4-4. Correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15-17 are objected to because of the following informalities:  It appears that claim 15 should be depending on claim 10. As written it is depending on claim 1 and would make claims 15-17 duplicates of claim 6-8 as well as depending on a withdrawn claim. Examiner is assuming applicant meant for claim 15 to depend on claim 10.  Appropriate correction is required.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: "wherein a half-width of the first electrode is defined by a length L measured from the midpoint, in the direction of the second axis, to wherein the second axis is normal to the first axis, wherein a half-width of the first electrode is defined by a length L measured from the midpoint, in the direction of the second axis, an outer perimeter of the first electrode, wherein a total width of the first electrode at its narrowest point along the first axis is less than 2L such that the first electrode has a concave shape” in independent claim 10.
Regarding claim 10, the terms to do make clear to a person of ordinary skill in the art where the metes and bounds of the claimed invention lie and how to avoid infringement. It may be arbitrary to call either axis the first or second axis. It claims the length of the half width is being said to be L and less than 2L. This does not appear to make mathematical sense as twice the half width designated L would not be less than 2L. The claims are indefinite as where L will end as it is only bounded by the outer perimeter of the first electrode. This can mean any point from the end of the material or layer. The narrowest point measurement is indefinite as it may or may not be the same point that is measured in the midpoint and is defined as the electrode at its narrowest point. Moreover the geometric descriptive terms are relative which renders the claim indefinite as any point narrower or equal to than the midpoint would read on the claim. It also makes it indefinite as to the relationship of the width at the narrowest point and the half width at the midpoint. A broad reasonable interpretation appears to be that the claim language appears to be attempting to claim an ellipse with concave features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jennings (US 2021/0278927 A1).
Regarding claim 18, Jennings discloses transducer array including a plurality of micromachined ultrasonic transducers (MUTs), each of the plurality of MUTs comprising: a concave electrode.[0074; Fig 7C has MUT's with concave electrode].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akkaraju (US 2019/0316958 A1) in view of Jennings (US 2021/0278927 A1).
Regarding claim 10, Akkaraju[Fig 4A, 6B, 7B, 8B, 9B, 10B] teaches a first electrode having first and second ends along a first axis[Fig 4A has lines #450 and #452 as its axis; 0045], 
wherein one or more of the first end or second end is defined by a radius of curvature R[Fig 4A has curved ends], 
wherein a second axis passes through a midpoint of the first axis, wherein the second axis is normal to the first axis[Fig 4A has lines #450 and #452 as its axis; 0045],
wherein a half-width of the first electrode is defined by a length L measured from the midpoint, in the direction of the second axis, to an outer perimeter of the first electrode[As an example from Fig 4A, 6B, 7B, 8B, 9B, 10B all have a width in the midpoint], 
wherein a total width of the first electrode at its narrowest point along the first axis is less than 2L such that the first electrode has a …..[Fig 6B, 7B, 8B, 9B, 10B all have a width at a narrowest point along the axis that is less than 2L meaning the figures read on the claim], …
 While Akkaraju implies but does not explicitly teach a concave shape and wherein R/L is greater than 1 [the geometric description of having the narrowest point not being the endpoints would describe an ellipse with concave features that the figures show 6B, 7B, 8B, 9B, 10B] 
Jennings teaches that the electrode has a concave shape, and wherein R/L is greater than 1[0074; Fig 7C has a concave shape meaning the radius R at the end is more than the middle L meaning R/L is more than 1]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the MUT in Akkaraju with the sensor in Jennings to create a concave shape. Doing so would be alternative embodiments to change the properties of the sensor. 
Moreover, it would have been obvious to one having ordinary skill in the art to have modified Akkaraju to be concave as well as adjust the R/L ratio, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 11, Akkaraju, as modified, teaches wherein the MUT is a capacitive micromachined ultrasound transducer (cMUT).[0002 has use of cMUT’s]  
Regarding claim 12, Akkaraju, as modified, teaches wherein the MUT is a piezoelectric micromachined ultrasound transducer (pMUT).[0002 has use of pMUT’s]  
Regarding claim 13, Akkaraju, as modified, wherein the first axis extends along a direction where the first electrode has a longest dimension. [Fig 4A has lines #450 and #452 as its axis with one being longer; 0045]  
Regarding claim 14, Akkaraju, as modified, wherein the second extends along a direction where the first electrode has a shortest dimension. [Fig 4A has lines #450 and #452 as its axis with one being shorter; 0045]  
Regarding claim 15, Akkaraju[0043; Fig 4A], as modified teaches a substrate[#402 in Fig 4A];
 a membrane suspending from the substrate[#406]; a second electrode disposed on the membrane[Bottom electrode #408 or top electrode #412]; and a piezoelectric layer[#410] disposed on one or more of the first electrode or the second electrode[Bottom electrode #408 or top electrode #412] 
Regarding claim 17, Akkaraju[0045], as modified teaches wherein the piezoelectric layer is formed of at least one of PZT, KNN, PZT-N, PMN-Pt, AIN, Sc-AIN, ZnO, PVDF, and LiNiO3[0045; Claim 7, 14, 21].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akkaraju (US 2019/0316958 A1) in view of Jennings (US 2021/0278927 A1) as applied to claim 10 above, and further in view of Aabid " A Systematic Review of Piezoelectric Materials and Energy Harvesters for Industrial Applications" (2021).
Regarding claim 16, Akkaraju does not explicitly teach wherein the piezoelectric layer comprises a first piezoelectric layer disposed on the second electrode, and further comprising: a third electrode disposed on the first piezoelectric layer; and a second piezoelectric layer disposed on the third electrode, wherein the first electrode is disposed on the second piezoelectric layer. [However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have additional piezoelectric layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8].
Moreoever, Aabid[Abstract; Fig 6] teaches comprises a first piezoelectric layer disposed on the second electrode, and further comprising: a third electrode disposed on the first piezoelectric layer; and a second piezoelectric layer disposed on the third electrode, wherein the first electrode is disposed on the second piezoelectric layer[Fig 6 shows a stacked layer of piezoelectric layers and electrodes]
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the MUT in Akkaraju with the stacked layers in Aabid to have multiple piezoelectric and electrode layers.pe. Doing so would have more elements and therefore more pressure waves. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645